DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 3 and 5 – 7 have been considered, but are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (U.S. Patent Publication No. 2018/0138884) in view of Mizuno et al. (U.S. Patent Publication No. 2021/0119335).
Regarding claim 1, in Figure 10(b), Kauffman discloses a wiring board comprising: a substrate (207); a plurality of monolithic ceramic capacitors (209) connected in series (the capacitors 209 could be connected in series between inner ring 225 and outer ring 227, paragraph [0079]; Figure 10(b)) on the substrate and including: 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate 207 of Kauffman to be formed of resin as taught by Mizuno in that forming a printed circuit board of resin is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 2, Kauffman discloses wherein the plurality of monolithic ceramic capacitors is connected in series between two different direct current potentials (paragraph [0079]). 
Regarding claim 3, Kauffman discloses a semiconductor integrated circuit mounted on the substrate, wherein one of the different direct current potentials is a power supply potential connected to the semiconductor integrated circuit, and the other of the different direct current potentials is a ground potential connected to the semiconductor integrated circuit (paragraph [0079]).
Regarding claim 5, Kauffman discloses wherein the substrate is a phenolic paper substrate (Figure 10(b)).
Regarding claim 6, Kauffman discloses wherein the plurality of monolithic ceramic capacitors is connected in series between two different wires carrying alternating current (Figure 10(b)).
at least two capacitors connected in series  --- at least means 2 or more).  Kauffman does not specifically disclose wherein the substrate is a resin substrate.  However, Mizuno teaches a printed circuit board 26 being formed with a resin base 230 (Figure 9B).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate 207 of Kauffman to be formed of resin as taught by Mizuno in that forming a printed circuit board of resin is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847